DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojing, CN 106162805 A, in view of Tan, US 2009/0238088 A1.

Xiaojing teaches a traffic processing method, wherein the method comprises: 
receiving, by a user plane function network element, hotspot indication information from a terminal device, wherein the hotspot indication information comprises that a hotspot switch is enabled (i.e., receive an instruction for opening a WiFi hotspot service input by a user…and sends the access WiFi hotspot service request to the access control device of the WiFi hotspot service of the mobile terminal, pages 2 and 4); 
obtaining, by the user plane function network element, a characteristic parameter of a data packet (i.e., the monitoring module 34 is configured to extract a data feature of a service data packet, page 5), and, wherein the data packet is data obtained by the the service type identifier in the service data packet accessed by the access mobile terminal can be extracted…compared …whether  the service type accessed by the mobile terminal to be accessed through the WiFi hotspots service exists in the corresponding allowed access service type is judged, page 3); and 
determining, by the user plane function network element, that traffic corresponding to the data packet is abnormal traffic (i.e., if the type of service accessed by the mobile terminal to be accessed through the WiFi hotspot service is not present in the corresponding allowed access service type, sending an alarm message to the mobile terminal, Figs 3-4 and pages 3 and 5).	
Xiaojing does not explicitly teach sending the characteristic parameter of the data packet to a data analytics network element.
Tan discloses a network traffic analyzing device (seen in abstract). Tan discloses sending the characteristic parameter of the data packet to a data analytics network element (i.e., a network traffic analyzing device configured to collect information regarding communication data from a traffic collecting device, page 1 paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiaojing to send the characteristic parameter of the data packet to a data analytics network element as taught by Tan. One would be motivated to do so to reliably detect and analyze network traffic problems with high precision (i.e., Tan, page 1 paragraph [0015]).

Regarding claim 2, Xiaojing teaches the method according to claim 1, wherein after the determining, by the user plane function network element, that traffic (i.e., if the type of service to be accessed by the mobile terminal to be accessed through the WiFi hotspot service is not present in the corresponding allowed access service type, sending an alarm message to the mobile terminal to be accessed, page 3).

Regarding claim 3, Xiaojing teaches the method according to claim 2, wherein the sending, by the user plane function network element, a traffic abnormality notification to the terminal device comprises: adding, by the user plane function network element, the traffic abnormality notification to a data message (i.e., sending an alarm message to the mobile terminal to be accessed, page 3).

Regarding claim 4, Xiaojing teaches the method according to claim 1, wherein the determining, by the user plane function network element, that traffic corresponding to the data packet is abnormal traffic comprises: receiving, by the user plane function network element, a traffic abnormality notification from the data analytics network element or a control plane network element (i.e., page 3).
Regarding claim 5, Xiaojing teaches the method according to claim 1, wherein the determining, by the user plane function network element, that traffic corresponding to the data packet is abnormal traffic comprises: receiving, by the user plane function network element, a service type from the data analytics network element or the terminal 
Regarding claim 6, Xiaojing teaches the method according to claim 1, wherein after the determining, by the user plane function network element, that traffic corresponding to the data packet is abnormal traffic (i.e., page 3).
Xiaojing does not explicitly teach stopping, by the user plane function network element, sending a data packet corresponding to the abnormal traffic, and buffering the data packet corresponding to the abnormal traffic.
Tan teaches stopping, by the user plane function network element, sending a data packet corresponding to the abnormal traffic, and buffering the data packet corresponding to the abnormal traffic (i.e., page 4 paragraphs [0055]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiaojing to stop, by the user plane function network element, sending a data packet corresponding to the abnormal traffic, and buffer the data packet corresponding to the abnormal traffic as taught by Tan. One would be motivated to do so to provide novel and improve traffic analyzing (i.e., Tan, page 1 paragraph [0015]).


Xiaojing does not explicitly teach when the user plane function network element determines, based on the traffic abnormality answer, that the traffic corresponding to the data packet is abnormal traffic, discarding the data packet that corresponds to the abnormal traffic and is buffered by the user plane function network element; or when the user plane function network element determines, based on the traffic abnormality answer, that the traffic corresponding to the data packet is not abnormal traffic, sending the data packet that corresponds to the abnormal traffic and is buffered by the user plane function network element.
Tan teaches when the user plane function network element determines, based on the traffic abnormality answer, that the traffic corresponding to the data packet is abnormal traffic, discarding the data packet that corresponds to the abnormal traffic and is buffered by the user plane function network element; or when the user plane function network element determines, based on the traffic abnormality answer, that the traffic corresponding to the data packet is not abnormal traffic, sending the data packet that corresponds to the abnormal traffic and is buffered by the user plane function network element (i.e., page 4 paragraphs [0055]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiaojing  when determines, based on the traffic abnormality answer, that the traffic corresponding to the data packet is abnormal traffic, discard the data packet that corresponds to the abnormal traffic and is buffered by the user plane function network element; or when the user plane function network element determines, based on the traffic abnormality answer, that the traffic corresponding to the data packet is not abnormal traffic, sending the data packet that corresponds to the abnormal traffic and is buffered by the user plane function network element as taught by Tan. One would be motivated to do so to provide novel and improve traffic analyzing (i.e., Tan, page 1 paragraph [0015]).

Regarding claims 9-15, those claims recite an apparatus for performing method claims 1-7, discussed above, same rationale of rejections is applied.
In addition, Xiaojing discloses at least one processor coupled with a memory (i.e., page 5).

Regarding claims 17-20, those claims recite a system for performing method claims 1-4, discussed above, same rationale of rejections is applied.
In addition, Xiaojing discloses a user plane apparatus, wherein the user plane apparatus comprising a memory and one or more processor (i.e., Fig. 4 and page 5), and wherein the data analytics network element comprises a memory and one or more processors (i.e., page 5).

3.	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojing, in view of Tan as applied to claims 1, 6, and 9 above, and further in view of Kim et al (hereafter, “Kim”), US 2012/0060218 A1.

Regarding claims 8 and 16, Xiaojing teaches the method according to claim 1, wherein the method further comprises: receiving, by the user plane function network element, a traffic abnormality answer from the terminal device, wherein the traffic abnormality answer comprises that there is traffic abnormality or there is no traffic abnormality (i.e., page 3).
The combination of teachings of Xiaojing and Tan does not explicitly teach sending, by the user plane function network element, the traffic abnormality answer to the data analytics network element.
Kim teaches sending, by the user plane function network element, the traffic abnormality answer to the data analytics network element (i.e., Fig. 4 and page 3 paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Xiaojing and Tan to sending, by the user plane function network element, the traffic abnormality answer to the data analytics network element as taught by Kim. One would be motivated to do so to selectively provide normal traffic while blocking abnormal traffic (i.e., Kim, page 1 paragraph [0008]). 

Response to Arguments
4.	Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued in substance that
(A)	Xiaojing does not teach obtaining a data packet by the user plane function network element and determining whether the corresponding traffic is abnormal based on the characteristics parameter of the data packet.
As to point (A), 
Applicant’s, in page 26 paragraph [0118], discloses determines abnormal traffic…a determining condition maybe that a service type corresponding to the data feature is not in the allowed service type list.
Therefore, Xiaojing does teach obtaining a data packet, by the user plane function network element (i.e., the access control device, Figs 3-4), and determining that traffic corresponding to the data packet is abnormal traffic (i.e., monitoring module 34 (of the access control device)  is configured to: extract a data feature of a service data packet accessed by a mobile terminal to be accessed, obtain a service type corresponding to the data feature according to the data feature, and compare the accessed service type with the corresponding allowed access service type, and determine whether the accessed type exists in the corresponding allowed access service type, Figs 3-4 and page 5), as broadly recited in the claim(s) and disclosed by Applicant’s specification.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441